Citation Nr: 1704244	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  10-32 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to an initial disability rating higher than 20 percent for lumbar spine fusion, L4-5, with scar.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 through March 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran's testimony was received during an October 2010 hearing before a Decision Review Officer, and also, during a December 2011 Travel Board hearing.  Transcripts of that testimony are associated with the record.

This matter has been remanded on multiple occasions by the Board, most recently in December 2014.  The development ordered in those remands has been performed and the matter now returns to the Board for de novo review.

The evidence raises the possibility that the Veteran has been unable to secure employment due to her service-connected disability.  As such, an implicit claim for a TDIU is raised as part of the claim for an increased evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

During the development of the appeal, the RO issued an October 2016 rating decision in which it granted service connection for radiculopathies of the right sciatic nerve and right femoral nerve, effective June 24, 2016.  Initial disability ratings of 40 percent and 20 percent respectively were assigned.  Neither the Veteran nor her representative has expressed dissatisfaction with any aspect of the foregoing award.  As such, there are no issues pending on appeal that concern the radiculopathies in the Veteran's right lower extremity.

The issues of the Veteran's entitlement to an initial disability rating higher than 20 percent for lumbar spine fusion, L4-5, with scar and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a cervical spine disorder.

2.  The Veteran does not have a disorder in either knee.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disorder are not met, nor may they be presumed to have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for service connection for a bilateral knee disorder are not met, nor may they be presumed to have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Concerning the issues of the Veteran's entitlement to service connection for a cervical spine disorder and for a bilateral knee disorder, an August 2009 letter notified the Veteran of the information and evidence needed to substantiate his claims, and also, provided notice of the process by which VA assigns disability ratings and effective dates.  VCAA notice in this case was legally sufficient; hence, VA's duty to notify is satisfied.

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence that is relevant to her claims.  Her claim submissions, lay statements, relevant private treatment records, and VA treatment records have been obtained and associated with the record.  

The Veteran was also afforded VA examinations of her cervical spine and knees in February 2013.  Those examinations, considered along with the other evidence of record, are fully adequate for the purpose of determining the issues decided herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Service Connection

Generally, service connection will be granted if the evidence shows that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three essential elements: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a).

Service connection for certain listed chronic diseases, such as arthritis, may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service if such disability becomes manifest to a compensable degree within one year of separation from active duty.  That presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (a).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309 (a) is through an evidentiary showing of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303 (b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303 (d).

Service connection may also be established for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (a).  Also, a disability that is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or alternatively, whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b).

In her claim submissions, the Veteran asserts generally that she is entitled to service connection for disabilities in her cervical spine and knees.  

The Veteran's service treatment records reference no complaints, findings, diagnoses, or treatment of any disorders involving the Veteran's cervical spine or knees.  During her April 2002 enlistment examination, the Veteran expressly denied having any history of cervical spine or knee problems.  In a March 2004 Report of Medical Assessment completed by the Veteran at the time of her separation from service, she continued to deny having any problems in her cervical spine or knees.

Likewise, post-service VA and private treatment records reflect no subjective complaints of cervical spine or knee-related complaints or treatment, nor do they reflect any objective findings in those areas.

During a November 2009 VA examination, the Veteran reported that she had a pre-service history of neck pain that began in 1990.  Regarding her current symptoms, she complained of intermittent tightness and soreness in her neck and that she was sometimes required to "crack her neck."  A physical examination revealed that the Veteran had full cervical spine flexion to 55 degrees, full extension from zero to 45 degrees, full left lateral flexion to 45 degrees, and full left lateral rotation to 80 degrees.  Right lateral flexion and right lateral rotation were diminished mildly to 40 degrees and 70 degrees respectively.  Remaining aspects of the physical examination were normal relative to the cervical spine.  The examiner diagnosed pre-service cervical strain and opined that there was no evidence of in-service aggravation.

During a February 2013 VA examination, the Veteran denied having a neck condition, but reported that her back pain was ranging from her low back up to her bra line.  Notably, she denied expressly having any neck pain at that time.  A physical examination conducted at that time showed normal cervical spine motion.  Similarly, there was no evidence of tenderness, spasm, or guarding.  A neurological examination of the neck, upper extremities, and cervical nerve roots was normal.  Overall, the examiner concluded, there is no current report, claim, or finding of a chronic neck or cervical spine condition.

Concerning her knees, the Veteran complained primarily of a "fiery pain" and numbness in her right lower extremity and that included her right knee area.  She denied having any history of a right knee condition.  No specific complaints were reported by the Veteran with respect to her left knee.  A physical examination of the Veteran's knees revealed painless and normal motion.  There was no evidence of pain during palpation over either knee.  Tests for joint stability were normal.  X-rays of both knees were normal.  Although the Veteran was noted for ambulating while wearing a brace on her right knee, the examiner opined that was likely due to weakness caused by deconditioning.  As with the Veteran's neck and cervical spine, the examiner concluded that there is no report, claim, or evidence of a chronic condition in either of the Veteran's knees.

The weight of the evidence shows that the Veteran does not have a current condition in her cervical spine or knees.  Concerning her cervical spine, the evidence does show that mild complaints and clinical findings were noted during the November 2009 VA examination.  Those complaints and findings apparently resolved, however, as the subsequent VA and private treatment records do not show ongoing complaints, treatment, or findings.  Further, a re-examination of the Veteran's cervical spine performed during the February 2013 VA examination revealed no objective evidence of a condition in the Veteran's cervical spine, and indeed, the Veteran denied expressly having any neck problems.  Regarding the Veteran's knees, the in-service and post-service treatment records contain no evidence of objective findings or diagnoses pertinent to either knee; though notably, the records do indicate neurological impairment in the Veteran's right lower extremity that is associated with her service-connected lumbar spine disability.  The absence of a current condition in either of the Veteran's knees is confirmed by objective examination conducted during the February 2013 VA examination.

To the extent that the Veteran's general assertions may be construed as asserting chronic symptoms that are consistent with chronic disorders in her cervical spine and knees, the Board does not assign those assertions significant probative weight.  In that regard, such assertions would be contradicted by inconsistencies in the record, which include the Veteran's own express denial of cervical spine or knee-related problems during her March 2004 separation examination and during her VA examinations.  On that basis alone, any assertions raised by the Veteran concerning chronicity would be entitled lower probative weight.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Further, the Board notes that the record does not indicate that the Veteran has had medical experience or training that renders her capable of rendering a diagnosis based on her observed symptoms.  Indeed, even if she were competent in that regard, the Board reiterates that the objective medical evidence simply does not support the diagnosis of a condition in either her cervical spine or knees.

The findings and conclusions reported in the VA examinations are based upon an accurate medical history that was gained by the VA examiners upon review of the claim file and an interview of the Veteran and objective examination.  There is no information or other evidence of any abnormalities or insufficiencies in the conduct of the VA examinations.  Under the circumstances, the Board is inclined to assign significantly greater probative weight to the VA examiners' findings and conclusions than to the Veteran's general assertions.

The weight of the evidence does not support the existence of a current pathology or disorder in the Veteran's cervical spine or knees.  As such, the Veteran is not entitled to service connection for a cervical spine disorder or bilateral knee disorder.  To that extent, this appeal is denied.



ORDER

Service connection for a cervical spine disorder is denied.

Service connection for a bilateral knee disorder is denied.


REMAND

For all periods relevant to this appeal, the Veteran's lumbar spine fusion, L4-5, with scar has been rated as being 20 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5241 and the General Rating Formula for Diseases and Injuries of the Spine (Spine Rating Formula).  Under the Spine Rating Formula, disability ratings higher than 20 percent may be awarded for back disabilities that are marked by the presence of ankylosis in the spine.

In this case, reports from VA spine examinations conducted in November 2009 and in November 2010 note the presence of favorable ankylosis in the Veteran's low lumbar spine.  Records for subsequent VA treatment make no mention of any observed ankylosis.  Contrary to the findings expressed in the earlier VA examinations, the report from a June 2016 VA spine examination notes that there was no evidence of ankylosis.  Although the June 2016 VA examiner's findings regarding ankylosis are contrary to earlier expressed opinions, the examiner provides no explanation or other attempt to reconcile the contrary findings.

Given the applicable rating criteria, the question of whether the Veteran has ankylosis in her spine is crucial to the issue concerning her entitlement to a higher initial disability rating for her back disability.  In the absence of the June 2016 VA examiner's explanation as to why he disagrees with the earlier findings that the Veteran has ankylosis, the opinion given by the VA examiner is incomplete.  Therefore, the claim file should be returned to the June 2016 VA examiner.  The VA examiner should review the claim file once again, and in an addendum report, provide further explanation as to why he believes that there is no ankylosis in the Veteran's spine, and, whether it is medically possible that the Veteran previously did have favorable ankylosis in her lumbar spine.  If the same VA examiner who conducted the June 2016 examination is not available, then the Veteran should be afforded a new VA spine examination.  

Prior to obtaining the addendum opinion requested above, the Veteran should be asked to identify any private or VA treatment providers who have rendered treatment for her back since April 2016.  VA must then make efforts to obtain the records for treatment identified by the Veteran.  38 C.F.R. § 3.159.

In instances where a decision on one issue would have a significant impact upon the outcome of another, the two issues are inextricably intertwined.  Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  In this case, the additional development and ultimate outcome of the issue concerning the Veteran's claim for a higher initial disability rating for lumbar spine fusion, L4-5, with scar will impact the analysis of her TDIU claim; hence, those two issues are inextricably intertwined.  As such, the issue of the Veteran's entitlement to a TDIU must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked whether she has additional evidence pertaining to her lumbar spine fusion, L4-5, with scar, and if so, she should be provided assistance in obtaining it.  Relevant VA treatment records dated from April 2016 through the present should be associated with the record.  If such records are not available, such unavailability should be documented in the record.  The Veteran and her representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After the foregoing development has been completed to the extent possible, an addendum opinion should be obtained.  In that regard, the Veteran's claims file should be returned to the same VA examiner who conducted the previous June 2016 VA examination.  The examiner should be asked to review the claim file and provide opinions as to the following questions:

a) does the Veteran have ankylosis (favorable or unfavorable) of her thoracolumbar spine?  If you believe that the Veteran does not have ankylosis, state the reasons for your opinion.

b) is it at least as likely as not (at least a 50 percent probability) that the Veteran previously had favorable ankylosis in her lumbar spine during the previous November 2009 and November 2010 VA spine examinations?

c) is it at least as likely as not that the Veteran had favorable ankylosis in her lumbar spine during the previous November 2009 and November 2010 VA examinations and that her ankylosis subsequently improved and/or resolved?

d) is ankylosis a condition that may improve and/or resolve over time?  If not, how can the current absence of ankylosis in the Veteran's spine be reconciled with previous findings of favorable ankylosis during the November 2009 and November 2010 VA examinations?

A complete rationale for all expressed opinions, which includes citation to any relevant facts, evidence, or medical principles, must be provided in a typewritten addendum report.  If the examiner cannot provide any of the requested opinions without resorting to speculation, she should indicate this expressly and explain what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

If determined necessary, schedule the Veteran to attend a new VA spine examination.  The claims file and a copy of this remand should be provided to the examiner for review.  The examiner should be asked to review the claims file.  Based upon the examiner's review of the claims file and the findings from the examination, if conducted, the examiner should identify the symptoms and manifestations associated with the Veteran's lumbar spine fusion, L4-5, with scar, comment upon the severity of such symptoms and manifestations, comment upon the degree of associated functional and occupational impairment, and provide opinions as to the specific medical questions posed above.  That examiner should provide the requested opinions and detailed rationale in a typewritten report.

3.  After completion of the above development, the issues on appeal should be readjudicated.  If the determination remains adverse to the Veteran, she and her representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


